EXHIBIT 10.1


AMENDMENT NO. 2 TO SELECTED DEALER AGREEMENT


This Amendment No. 2, dated as of the 11th day of April, 2016 (this
"Amendment''), is made by and among each of Griffin Capital Essential Asset REIT
II, Inc., a Maryland corporation (the "Company"), Griffin Capital Securities,
LLC, a Delaware limited liability company (the "Dealer Manager''), Griffin
Capital Essential Asset Advisor II, LLC, a Delaware limited liability company
(the "Advisor''), Griffin Capital Corporation, a California corporation (the
"Sponsor'') (collectively, the "Issuer Entities") and Ameriprise Financial
Services, Inc. ("Ameriprise").


WHEREAS, the Issuer Entities and Ameriprise have entered into a Selected Dealer
Agreement dated May 5,2015, as amended by the Amended and Restated Amendment to
Selected Dealer Agreement dated December 22, 2015 (collectively, the "Selected
Dealer Agreement'') that sets forth the understandings and agreements whereby
Ameriprise will offer and sell, on a best efforts basis for the account of
Company, Shares of common stock of the Company registered pursuant to the
Registration Statement and Prospectus filed with the Securities and Exchange
Commission; and


WHEREAS, the Issuer Entities and Ameriprise desire to modify the Selected Dealer
Agreement to ensure compliance with the recent amendments to NASD Rule 2340 and
FINRA Rule 2310, effective April 11, 2016.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Issuer Entities agree as follows:


1.In addition to and in conjunction with the terms set forth in the Selected
Dealer Agreement, pursuant to FINRA Rule 2310(b)(5), the Issuer Entities agree
that the Sponsor of the Company shall make specified disclosures in each annual
report distributed to investors pursuant to Section 13(a) of the Exchange Act,
specifically:


(i)a per share estimated value of the Shares, developed in a manner reasonably
designed to ensure it is reliable, in the Company's periodic reports filed
pursuant to Section 13(a) or 15(d) of the Exchange Act;


(ii)an explanation of the method by which the value was developed; and


(iii)the date of the valuation.


2.In addition to and in conjunction with the terms set forth in the Selected
Dealer Agreement, pursuant to FINRA Rule 2310(b)(5), the Issuer Entities agree
that the Company shall disclose in a periodic or current report filed pursuant
to Section 13(a) or 15(d) of the Exchange Act, within the time parameters set
forth in the Independent Valuations paragraph of Section 2(11) of the Selected
Dealer Agreement, and in each annual report thereafter, a per share estimated
value:


(i)based on the valuations of the assets and liabilities of the Company
performed at least annually by, or with the material assistance or confirmation
of, a third party valuation expert or service;


(i)derived from a methodology that conforms to standard industry practice; and


(ii)accompanied by a written opinion or report by the issuer, delivered at least
annually, that explains the scope of the review, the valuation methodology used
and the basis for the reported value.


3.All capitalized terms used herein but not defined shall have the meaning
ascribed to such terms in the Selected Dealer Agreement unless otherwise set
forth in this Amendment


4.Except as otherwise expressly amended by this Amendment, all of the provisions
of the Selected Dealer Agreement shall continue in full force and effect in
accordance with the terms and conditions.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have hereto executed this Amendment as of
the date first above written.
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC.
 
 
 
 
 
 
By:
/s/ Kevin A. Shields
 
 
Name:
Kevin A. Shields
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
GRIFFIN CAPITAL SECURITIES, LLC
 
 
 
 
 
 
By:
/s/ Kevin A. Shields
 
 
Name:
Kevin A. Shields
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET ADVISOR II, LLC
 
 
 
 
 
 
By:
/s/ Kevin A. Shields
 
 
Name:
Kevin A. Shields
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
GRIFFIN CAPITAL CORPORATION
 
 
 
 
 
 
By:
/s/ Kevin A. Shields
 
 
Name:
Kevin A. Shields
 
 
Title:
Chief Executive Officer
 
 
 
 
AMERIPRISE FINANCIAL SERVICES, INC.
 
 
 
 
 
 
By:
/s/ Frank A. McCarthy
 
 
Name:
Frank A. McCarthy
 
 
Title:
Senior Vice President and General Manager
 
 






